         Case 1:16-cv-00945-RDB Document 141 Filed 03/05/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


STEVEN BROWN, et al.                                  *

       Plaintiffs,                                    *

                       v.                             *
                                                             Civil Action No. RDB -16-945
DEPARTMENT OF PUBLIC SAFETY &                         *
CORRECTIONAL SERVICES, et al.
                                                      *
       Defendants.
                                                      *

   *        *    *    *     *    *    *    *    *   *     *      *                                 *
             PLAINTIFFS’ MOTION FOR SANCTIONS UNDER RULE 37(b)(2)

       Plaintiffs, Steven Brown, Johnnie James, Robert Wilson, Maynard Snead, Russell

Hopkins, Tyrell Polley, Gregory Hammond, Sedric Holley, and Wilbert M. Delano, by the

undersigned counsel, respectfully move this Court for sanctions against Defendants for their

failure to obey the Court’s Amended Scheduling Order, Dkt. 86. In support of their Motion,

Plaintiffs state the following:

       1.      On December 21, 2018, the Court amended its Scheduling Order to provide that

the close of discovery would be March 1, 2019. The Court directed the parties to file a joint

status report on March 1, 2019. Dkt. 86.

       2.      On March 1, 2019, at 5:24 PM, in the course of drafting the joint status report,

Defendants, for the first time, informed Plaintiffs that they would not produce electronically

stored information (“ESI”) until March 15, 2019. Defendants offered no explanation for this

failure to produce according to the Court’s order.

       3.      In response to Plaintiffs’ objection to the unilateral extension of the discovery

deadline, Defendants stated that they would produce ESI on March 11, 2019.

                                                 1
         Case 1:16-cv-00945-RDB Document 141 Filed 03/05/19 Page 2 of 5



       4.      On March 4, 2019, the parties met and conferred regarding Defendants’ ESI

production, among other issues. Counsel for Defendants agreed to try to produce ESI on a rolling

basis but stated that they did not have the ability to finish production before March 11.

       5.      This Court has already granted Defendants a delay in their deadlines for

responding to Plaintiffs’ October 1, 2018 document requests to January 31, 2019, and a delay of

the scheduled trial date in this matter from March 11, 2019, to April 22, 2019. Dkt. 86.

       6.      Dispositive pre-trial motions are due on March 18, 2019, just seven days (five

business days) after Defendants’ unilaterally proposed date for producing ESI, and briefs in

opposition to summary judgment are due just one week later. Dkt. 86.

       7.      In addition, in meeting and conferring on this issue and other discovery disputes

on March 1 and March 4, 2019, Defendants argued that certain unspecified internal discussions

among DPSCS staff since this case was filed are being withheld pursuant to claims of executive

privilege, attorney-client privilege, confidentiality, and Federal Rule of Evidence 408. Plaintiffs

dispute the application of these privileges to communications among DPSCS staff, but

Defendants have not yet produced a privilege log and do not intend to do so until March 11. If

Defendants withhold emails and other ESI communications among DPSCS staff on these

grounds and do not identify withheld documents until March 11, Plaintiffs will have no ability to

challenge such privilege claims prior to the deadline for summary judgment briefing. Magistrate

Judge Gesner’s discovery dispute procedure, Dkt. 101, requires the receiving party to review the

production, meet and confer with the producing party, and submit a joint letter outlining the

subject matter of the dispute, followed by individual letters from each party within 24 hours,

followed either by Judge Gesner’s decision or by a telephone conference among all parties. If

Defendants were to produce their ESI by close of business on March 11, even assuming



                                                 2
         Case 1:16-cv-00945-RDB Document 141 Filed 03/05/19 Page 3 of 5



Plaintiffs were able to review the produced emails and other ESI, as well as the privilege log, in

one day on March 12, and meet and confer with Defendants and file the joint letter on March 13,

each party’s individual letters would not be due until March 14. If Magistrate Judge Gesner

ruled on the issue on March 15 and required Defendants to produce the withheld emails and

other ESI that same day, Plaintiffs would have one the business day before summary judgment

briefs are due.

       8.         Defendants’ failure to timely produce ESI, and failure to notify and seek either

Plaintiffs’ or this Court’s consent to their unilateral plan to produce ESI after the established

deadlines substantially prejudices Plaintiffs’ ability to timely and effectively file for summary

judgment and to oppose any motion filed by Defendants. Defendants’ tactic of delaying and

withholding documents until after this Court’s deadlines permits them to engage in litigation by

ambush. Allowing Defendants to use evidence that has not been timely disclosed to Plaintiffs,

despite Plaintiffs’ discovery requests filed over five months ago, is prejudicial, particularly in a

case, such as this, where the deadlines for dispositive motions and trial are short.

       9.         According to the Federal Rules of Civil Procedure, “If a party or a party’s officer,

director, or managing agent . . . fails to obey an order to provide or permit discovery, . . . the

court where the action is pending may issue further just orders,” including

       (i) directing that the matters embraced in the order or other designated facts be
             taken as established for purposes of the action, as the prevailing party claims;
       (ii) prohibiting the disobedient party from supporting or opposing designated
             claims or defenses, or from introducing designated matters in evidence;
       (iii) striking pleadings in whole or in part;
       (iv) staying further proceedings until the order is obeyed;
       (v) dismissing the action or proceeding in whole or in part;
       (vi) rendering a default judgment against the disobedient party; or
       (vii) treating as contempt of court the failure to obey any order except an order to
             submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2).

                                                    3
        Case 1:16-cv-00945-RDB Document 141 Filed 03/05/19 Page 4 of 5



       10.      Wherefore, Plaintiffs respectfully request that, as a limited sanction for

disobeying the Court’s Amended Scheduling Order, the Court order:

             a) that Defendants shall not use any information or documents produced after March

                1, 2019, in support of or opposition to a dispositive motion;

             b) that an adverse inference be drawn against Defendants for purposes of summary

                judgment that the individual Defendants and the Department of Public Safety and

                Correctional Services had the requisite knowledge, intent, and/or reckless

                disregard to merit damages to Plaintiffs for each legal violation proven by

                Plaintiffs;

             c) that Plaintiffs be permitted to file supplemental briefs in support of or in

                opposition to motions for summary judgment if necessary to raise or respond to

                any information contained in Defendants’ late-produced ESI; and

             d) such other and further relief as the Court determines appropriate.

       11.      In addition, Plaintiffs respectfully request that Defendants be required to pay the

Plaintiffs’ attorneys’ fees and costs associated with meeting and conferring and preparing and

arguing this motion regarding Defendants’ late ESI production.

                                                Respectfully submitted,


Date: March 5, 2019                                           /s/
                                                Stephen Z. Meehan (Federal Bar No. 23915)
                                                Damien Dorsey (Federal Bar No. 19194)
                                                Prisoner Rights Information System of MD, Inc.
                                                P.O. Box 929
                                                Chestertown, Maryland 21620
                                                Telephone: 410-528-1400
                                                Telecopier: 410-528-1550
                                                Electronic Mail: smeehan@prisminc.org




                                                   4
Case 1:16-cv-00945-RDB Document 141 Filed 03/05/19 Page 5 of 5



                                           /s/
                            Eve L. Hill (Federal Bar No. 19938)
                            Jessica P. Weber (Federal Bar No. 17893)
                            Abigail Graber (Federal Bar No. 19727)
                            James T. Fetter (Federal Bar No. 20727)
                            Brown, Goldstein & Levy, LLP
                            120 E. Baltimore Street, Suite 1700
                            Baltimore, Maryland 21202
                            (410) 962-1030 (phone)
                            (410) 385-0869 (fax)
                            ehill@browngold.com
                            agraber@browngold.com
                            jweber@browngold.com
                            jfetter@browngold.com

                            Attorneys for Plaintiffs




                               5
